DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the restriction Mr. Neil G. Ferrari, Reg No. 61,484 argues that ‘…the Restriction Requirement has not established that restriction under MPEP § 806.05(d) is proper…’ and ‘…the Restriction Requirement fails to establish a proper basis for restriction under MPEP § 806.05(d), because the Restriction Requirement does not establish that the groups as claimed do not overlap in scope, i.e., are mutually exclusive, as required by MPEP § 806.05(d)…’  Examiner disagrees.  Mr. Neil G. Ferrari’s, Reg No. 61,484, arguments are neither based in fact nor law.  The instant Applicant is a 371 application.  The requirement for restriction is Unity of Invention and not the provisions of MPEP § 806.05(d).  Examiner has provided the correct requirement for restriction based upon the fact that this is a 371 Application and the law (when it is a national stage of a 371 application unity of invention applies).  Therefore, the restriction is made final because Mr. Neil G. Ferrari’s, Reg No. 61,484, arguments are neither based in fact nor law.  


Drawings
The drawings were received on 9 Nov 2020.  These drawings are accepted.

Allowable Subject Matter
Claims 1-2, 3-4, 6-9, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Under MPEP 2142, the ultimate determination of patentability is based on the entire record, by a preponderance of evidence.  A preponderance of evidence requires the evidence to be more convincing than the evidence which is offered in opposition to it.  
However, while pieces of independent claims, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" the independent claims would not have been obvious.  That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  In other words, when considered in context of the entire claim Examiner is unable to make a rejection of the limitation ‘…determining a number of adjacent allocated physical resource blocks, and in case that the number exceeds a predetermined threshold, removing the DM-RS from at least one of the adjacent allocated physical resource blocks, allocating a phase tracking reference signal (PT-RS) in the nearest subcarrier associated with the DM-RS…’  Therefore, the claims are indicated as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461